DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 and 46 have been canceled.
Claims 26-45 are currently pending.

Election/Restrictions
Applicant’s election of Group I, Claims 26-44, and of species a solution comprising a monovalent cation compound at 130 mM or less – sodium chloride, and mannitol, in the reply filed on 8/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 28 and 45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 26, 27, and 29-44 are being examined in this application, insofar as they read on the elected species of a solution comprising a monovalent cation compound at 130 mM or less – sodium chloride, and mannitol.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 27, and 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26, 27, and 29-44, line 1, the recitation of “(pharmaceutical) composition” is indefinite as it is unclear if the limitation inside the parenthesis is required to meet the scope of the invention.
Claim 38, line 2, the recitation of “(pH 6 to 8)” is indefinite as it is unclear if the limitation inside the parenthesis is required to meet the scope of the invention.
Claims 41 (line 2), 42 (line 2), and 44 (line 2), the recitations of “2%” (claim 41 line 2), “2 to 7%” (claim 42 line 2), and “2 to 5% ... 2 to 7% (claim 44 line 2)” render the claims indefinite because it is unclear what unit the percentage is in, e.g., w/v or v/v.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al (Journal of Biotechnology. 1996;46:235-241. Cited on IDS).
The instant claims recite a (pharmaceutical) composition comprising matrix metalloproteinase 7 (MMP-7) as an active ingredient in a solution comprising a monovalent cation compound at 130 mM or less or in a solution not comprising a monovalent cation compound.
Lopez teaches purification of matrilysin (MMP7), wherein MMP7 is in a solution comprising 100 mM NaCl, 50 mM Tris-HCl, pH 7.5, and 10 mM CaCl2 (p.237 col left – para 2, col right – para 1).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (Journal of Biotechnology. 1996;46:235-241. Cited on IDS) as applied to claims 26, 27, and 29-34 above, further in view of Ou et al (Protein Expression and Purification. 2006;47:367-373. Cited on IDS).
Lopez does not teach the claimed Tris buffer concentration (claims 35 & 38), the claimed MMP7 concentration (claims 36-37), and the claimed sodium chloride concentration (claim 38).
However, Lopez does teach purification of MMP7 comprises MMP7 in a solution containing 50 mM Tris-HCl and 100 mM NaCl. Ou teaches purification of matrilysin (MMP7), wherein fractions containing MMP7 is in a solution comprising 20 mM Tris-HCl and NaCl (p.370 col left – para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentrations of MMP7, Tris buffer and sodium chloride, since Lopez and Ou both disclose purification of MMP7, therefore, MMP7 achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of MMP7 as a matter of routine experimentation. In addition, Tris buffer is routinely incorporated for purification of MMP7, as evidenced by Lopez and Ou, and Ou specifically discloses the use of 20 mM Tris-HCl. Finally, NaCl is routinely incorporated for purification of MMP7, as evidenced by Lopez and Ou. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optimized concentration of NaCl for desired outcomes. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. .

Claims 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (Journal of Biotechnology. 1996;46:235-241. Cited on IDS) as applied to claims 26, 27, and 29-34 above, further in view of Leibly et al (PLoS One. 2012;7(12):e52482. Cited on IDS).
Lopez does not teach the solution further comprises the claimed amount of sugar alcohols such as mannitol and sucrose (claims 39-44).
Leibly teaches polyols such as mannitol and sugars are known to thermally stabilize proteins (p.2 col left – para 5, col right – para 5), and Table 1 shows said polyols and sugars at final concentrations, 2.0% mannitol and 5.0% sucrose.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate sugar alcohols such as mannitol and sucrose since Lopez and Ou both disclose purification of MMP7, a protein, and Leibly discloses that polyols such as mannitol and sugars such as sucrose are known to thermally stabilize proteins. In addition, Lopez discloses purification of recombinant MMP7, a recombinant protein, and Leibly discloses that mannitol effectively aids in the stability and solubility of recombinant proteins (p.9 col right – para 2). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate sugar alcohols such as mannitol and sucrose with a reasonable expectation of success.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651